﻿It gives me distinct pleasure to see a representative of Malta presiding over this year's session of the United Nations General Assembly. I should also like to express our sincere appreciation to Mr. Joseph Garba of Nigeria for his successful presidency during the forty-fourth session.
I should like to welcome the new Member of the United Nations, the Principality of Liechtenstein.
We all owe special appreciation and gratitude to the Secretary-General of the United Nations, Mr. Javier Peres de Cuellar, who continues to make an all-round contribution to the efforts being made by the United Nations to solve the most topical world problems.
The decades at the end of the twentieth century will be recorded in history as years of historic transformation in the relations between States and peoples as well as of social, political and economic changes in many countries.
Relations in today's world are characterised by substantially intensified co-operation and dialogue between the two super-Powers, by a new structure in Europe and the continent's growth into a single political and economic space and by processes of regional integration in other parts of the world as wall. Economic, financial and technological potential and interests are becoming the new foundations for co-operation. However such positive developments do not preclude uncertainties and the possibility of retrogressive trends. The dangers of local and regional conflicts, as attested to by the recent Iraqi aggression against Kuwait, have not yet been averted.
We are convinced that prospects for building a new, more balanced and democratic system of international relations have been opened up and that this will be a long-term tread in the world's development.
As a member of the international community Yugoslavia is vitally interested in seeing these positive processes gain momentum, encompass all fields of international relations and all parts of the world and bring equal prosperity and well-being to all nations of the world. However, the attainment of that objective is still far away, for we live in a world encumbered by the legacy of an epoch we hope we have definitely left behind.
Inspired by that goal and desirous of contributing to its realisation, Yugoslavia opted for the policy of non-alignment and has for three decades been working actively in the international field with a large group of States, the members of the Movement of Non-Aligned Countries. Since the ninth Summit Conference of countries members of the Non-Aligned Movement, held at Belgrade in 1989, Yugoslavia, as its Chairman, has been seeking to make the Movement's activities responsive to the profound and rapid changes taking place in the world.
Through contacts with the most important factors in the world advocating international dialogue and co-operation Yugoslavia has been urging all elements of the international community to take up the key challenge confronting mankind - namely, the solution of problems of development, from which flow all the other challenges before us, from the ecological to the health and social problems of the developing countries, which still constitute two thirds of the world.
The spectacular improvement in international relations and the overall international climate, as well as the elimination of global confrontations between the super-Powers and blocs, cannot conceal the difficult economic position of and grave conflict situations in many developing countries. The prerequisite for a tranquil and stable world is to complement the East-West political detente with an economic and social one between North and South.
We believe that owing to its nature and history, as well as to its ability to bring together and co-ordinate global and regional interests, the Movement of Non-Aligned Countries is in a position to play a significant role in creating a new balance in the world which would have a decisive effect on international developments in the coming years and over a longer period, and in which all influential and concerned elements would find their own interest.
There is no doubt that Europe, the continent of which Yugoslavia is a part, is currently undergoing profound changes. In the past year substantive democratic changes have taken place there. Their protagonists are the people - man as a free and creative agent, a new and different Europe is being shaped before our very eyes, but its future is not without uncertainties. As one example, there is the disturbing growth of extreme forms of nationalism and intolerance, from which hardly a single area of Europe is immune. Or let us take the disproportionate level of development of certain areas of the continent, which threatens to replace the outmoded system of blocs with a new system that is longer-lasting and more difficult to surmount. The solution of such problems is imperative if we are to create a truly united and stable Europe in which no one feels himself the citizen of a second-rate nation. 
Stability in Europe can be attained only if the principle of the integrity and sovereignty of States is consistently observed. Today, regrettably, the General Assembly of the United Nations witnessed a flagrant attack by the Chairman of the Presidium of the People's Assembly of the People's Socialist Republic of Albania on the territorial integrity and sovereignty of my country. Openly - before this Assembly and before the entire world public - he called for the establishment of yet another Albanian State, this time on the territory of Yugoslavia. It is very important for the international public that he openly and publicly presented that which had long been concealed in Albania's policy towards Yugoslavia. The General Assembly is fully aware of the fact that nowhere in the world - in not a single State - do national minorities have the right to establish a State of their own and to secede. Such an unrealisable intention of Albanian separatists is the reason for all their conflicts with the authorities in Kosovo and in Yugoslavia, which are unjustifiably referred to as threats to human rights.
Yugoslavia would be satisfied if Albania were to ensure that the Yugoslav national minorities living in Albania were given those rights that the Albanians in Yugoslavia enjoy.
The Conference on Security and Co-operation in Europe (CSCE) has become an even more comprehensive process and an essential factor in the development of a new European architecture. With the creation of a new system of relations in Europe, it is only natural that the CSCE, as the sole all-European democratic forum, should be the framework for the development of all forms of co-operation and new ties in Europe. There is no doubt that the neutral and non-aligned countries will, as always, make a constructive contribution to this process.
As an open country and an active member of the international community, Yugoslavia is also going through a period of deepest change in its own internal socio-political development. The introduction of political pluralism, a multi-party system and free elections on that basis has been accompanied by instability which, to a significant extent, is a consequence of democratisation and the country's multinational nature.
Also, before many others did so, we had opted to seek solutions to our own development problems through a market-economy mechanism. We are aware of the fact that the movement towards a free market is bound to give rise to acute social and other problems. That, in a way, characterizes present-day developments in Yugoslavia. However, we are convinced that we are on the right track and that the reforms that are under way in Yugoslavia will continue to meet with the support and understanding of the broadest spectrum of countries.
I avail myself of this opportunity to express my country's deepest concern over the further dangerous aggravation of the crisis in the Gulf, which was caused by Iraq's invasion of Kuwait. In its own right, and as Chairman of the Movement of Non-Aligned Countries, Yugoslavia once again most resolutely condemns the act of aggression against, and the annexation of, Kuwait, which it considers to be null and void; reaffirms its full support for the legitimate Government of Kuwait; and most resolutely calls for the immediate and unconditional withdrawal of Iraq from the territory of Kuwait, for respect for that country's sovereignty, and for the re-establishment of its territorial integrity, which remains the only way of resolving the crisis.
The latest events in the Gulf region have once again confirmed that the United Nations is the proper forum for finding ways out of critical situations in international relations. We advocate the consistent implementation of the relevant Security Council resolutions, as well as further consultations, within the United Nations, on all measures aimed at the prevention of an escalation. Therefore we believe that action on the part of the international community, including the placing of military forces in the Gulf, should be taken with the utmost discipline and responsibility. I am certain that it is in the interests of the entire international community that war be prevented - the consequences of war are unforeseeable - and that the state of affairs that existed prior to the invasion of Kuwait be restored. We welcome all processes aimed at the initiation of a political solution to the crisis, and we are ready to participate in them.
The events in the Gulf region attest once again to the closest interrelationship between political and economic factors. This crisis and the uncertainties that it has created pose a serious threat to the economies of many countries, Yugoslavia included, as well as to the world economy as a whole. Such an unexpected upheaval in the world economy has increased the existing, already-chronic, difficulties resulting from excessive external debt, falls in raw-material prices, hampered exports, protectionism, lack of capital, and so on.
Regrettably, this has happened at precisely the time when developing countries, particularly the highly indebted and least developed ones, have been making enormous efforts, through reforms, coupled with great sacrifices, as well as social and political tensions, to steer their economies towards growth and development.
Therefore it is up to all countries - both the developed and the underdeveloped ones - as well as competent international institutions, primarily the United Nations, to take appropriate measures to ward off the extremely adverse consequences that there could be for international economic co-operation and development.
This situation is further aggravated by persistent trouble spots in other parts of the world ~ the Middle East crisis being one of the most serious. We must not lose sight of the fact that this is one of the most protracted world crises. It continues to be a source of tension and is permanently the focus of attention. The stalemate in the Middle East stands in contrast to the positive trends in international relations generally.
Any solution to this crisis must include the full realization of the right of the Palestinian people to self-determination, including their right to a State of their own and the withdrawal of Israel from all territories occupied since 1967, as well as guarantees of peace and security for all countries of the region within internationally recognized boundaries. Obviously the best way to attain this goal would be to convene an international conference on the Middle East, under the auspices of the United Nations, on the basis of Security Council resolutions 242 (1969) and 338 (1973) - a proposal that was unanimously approved by the Heads of State or Government of non-aligned countries at their Ninth Conference.
I believe that it is with a feeling of shared success that we welcome to the General Assembly a new full-fledged member - the sovereign and independent Republic of Namibia. Major changes are under way in southern Africa. We hope that we have reached a stage when the elimination of apartheid - a shameful system of discrimination - is just a matter of time. The immediate and lasting abolition of apartheid should be our common priority.
We particularly support the current processes aimed at settling the Kampuchean problem. We also believe that acceptable solutions should be found, as soon as possible, to the issues of Cyprus, Western Sahara and Afghanistan, as well as that of the peaceful unification of Korea. 
I feel that I express the views of the majority when I say that action to deal with new global problems, such as those related to drugs, the environment and childcare should be the focus of attention of the international community.
Representatives are aware of the fact that child care will be on the agenda of the summit that begins tomorrow. Yugoslavia unreservedly supports the noble and humane objectives of this top-level gathering.
IN today's world of growing interdependence between States and peoples, the universal value of human rights and their all-around importance for assessing the acceptability of a country's policies have been reaffirmed in very strong terms.
Yugoslavia believes that the degree to which an individual enjoys these rights and fundamental freedoms is a yardstick for measuring the extent of democratisation in a society and its capacities to take part in wider democratic processes taking place in the world. 
We share the growing conviction that it is necessary fully to observe human rights and freedoms, both collective and individual, mindful of the fact that civil and political rights cannot be separated from economic and social ones.
The positive changes in East-West relations have contributed to the weakening or elimination of the last strongholds of resistance to accepting international standards in the field of human rights, including the rights of minorities. The rule is being affirmed that human rights and civil liberties are not only general values, but also an obligation and a criterion for evaluating the nature and achievements of any social system.
Gone are the times when the big Powers and blocs shunned the United Nations or treated the General Assembly as a propaganda platform rather than as a forum for resolving the principal international problems. Given some of the reforms carried in the United Nations itself, especially in addressing the financial crisis, and even more so the possibilities of revitalisation as a consequence of the negotiations and agreements reached between the super-Powers and the more favourable climate in international relations in general, new prospects are being opened up concerning the effectiveness of this world Organisation.
The times have changed indeed. So has the Movement of non-aligned countries, and so have its possibilities. Over a long period of time, in parallel with the struggle for the emancipation of countries and peoples, with efforts aimed at restructuring world relations and imbuing them with a spirit of partnership, solidarity and co-operation, the Movement also constantly opposed bloc polarisation. The non-aligned consider the favourable developments taking place in the present-day world to be the fulfilment of their own objectives as well, to a large extent. The preconditions have been met for further, positive evolution. 
May I, as Chairman of the Movement, briefly point out the areas in which fulfilment of these preconditions should and must be encouraged?
First of all, in the general international climate: the events taking place in Europe and also global developments indicate that a new world order is being ushered in, in a major way, one in which there are no enemies or rivals, but only competitors and partners.
Secondly, in the economic and social sphere, in which the existing discrepancies cannot remain unaddressed it is not only that these discrepancies generate new tensions which could pull us all backwards, but also that they prevent a new quality of life - ranging from human rights to environmental protection - iron prevailing at a global level.
Thirdly, in dealing with world crises along the lines we mentioned, we should encourage the parallel strengthening of confidence-building measures, negotiating and control mechanisms within the United Nations, as well as all other forms of multilateral organisation inspired by the Charter of this world Organisation.
Lastly, but perhaps most important: fulfilment of these preconditions must be encouraged within the United Nations itself. This finest hour that it is experiencing, for the first time since the days of the cold war and for the first time in post-war history, means that the United Nations is becoming a place in which issues are being resolved and in which they can indeed be resolved: this is not only the vision of the founders come true, but also a great obligation on all of us. If the United Nations has finally assumed its proper role, then it is capable of being both a peacemaker and· a strong instrument of collective security, which implies that, is each and every member country, the game should have new, democratic rules and that all should have economic prosperity and political stability. 
In the process of pursuing all these objectives, the Movement of non-aligned countries is prepared to work even harder as a factor in world reintegration and in the further emancipation of individuals and nations.
